Citation Nr: 0203113	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  98-08 560A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
April 23, 1998, Board of Veterans' Appeals (Board) decision 
that denied entitlement to service connection for acute or 
subacute peripheral neuropathy and chloracne as secondary to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter comes before the Board on motion by the veteran 
for revision or reversal on the grounds of CUE of an April 
23, 1998, Board decision that denied service connection for 
acute or subacute peripheral neuropathy and chloracne as 
secondary to Agent Orange exposure.

In March 2000, the Board issued a decision holding that there 
was not CUE in the April 23, 1998, Board decision that denied 
entitlement to service connection for peripheral neuropathy 
and chloracne as secondary to Agent Orange exposure.  By 
order dated in May 2001, the United States Court of Appeals 
for Veterans Claims granted the appellee's motion, vacating 
and remanding the Board's March 2000 decision.  A copy of the 
motion and a copy of the Court's order have been included in 
the veteran's claims file.

A January 1999 RO decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for peripheral neuropathy and acne.  
The veteran perfected an appeal from that decision.  A June 
2000 supplemental statement of the case reflects that the 
appeal, with respect to this issue, had not yet been placed 
on the docket of the Board and the veteran then submitted 
additional evidence.  A September 2000 communication from the 
RO to the veteran indicates that the additional evidence had 
been received and that a further decision would be made on 
his claim.  The record does not indicate that this decision 
has been made and the appeal of the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for peripheral neuropathy 
and acne due to Agent Orange exposure has not yet been 
certified for Board review.  Therefore, Board review of this 
issue is deferred pending the RO's further action.


FINDINGS OF FACT

1.  In an April 1998 decision, the Board found that the 
veteran did not have acute or subacute peripheral neuropathy 
and chloracne secondary to Agent Orange exposure.

2.  The moving party has alleged that evidence of record at 
the time of the April 1998 Board decision established that he 
has acute or subacute peripheral neuropathy and chloracne due 
to Agent Orange exposure and that medical findings that did 
not establish this were not based on sound medical judgment, 
as well as indicating that medical evidence subsequent to the 
April 1998 Board decision continued to reflect that the 
veteran has acute or subacute peripheral neuropathy.


CONCLUSION OF LAW

The April 23, 1998, Board decision that denied service 
connection for acute or subacute peripheral neuropathy and 
chloracne as secondary to Agent Orange exposure is not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
Supp. 2001); 38 C.F.R. §§ 20.1403, 20.1404 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001), has no applicability in this case.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001) (en banc).

The moving party argues that he has acute or subacute 
peripheral neuropathy and chloracne as secondary to Agent 
Orange exposure and that the Board's April 23, 1998, decision 
contains CUE because in denying service connection for acute 
or subacute peripheral neuropathy and chloracne the Board 
relied on medical evidence that did not contain sound medical 
judgment and failed to find that the evidence of record 
supported the conclusion that the veteran had acute or 
subacute peripheral neuropathy and chloracne as secondary to 
Agent Orange exposure.

A prior Board decision is final and binding, but is 
reversible, if there is CUE.  38 U.S.C.A. § 7111.  A decision 
of the Board that revises a prior Board decision on the 
grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1406.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  See also 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1991).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2001).  The regulation 
contained at 38 C.F.R. § 20.1404(b) has been invalidated.  
See Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000).

In this case, the facts before the Board at the time of the 
April 1998 decision included service medical records, VA 
treatment records and examination reports, and private 
medical records.  The Board considered this evidence, noting 
that service medical records were negative for any evidence 
or findings of acute or subacute peripheral neuropathy and 
chloracne and that a December 1996 private medical record 
noted neuropathy-type symptoms in both lower extremities.

The Board also set forth the governing law and regulations 
relating to establishing service connection for various 
disabilities as secondary to Agent Orange exposure as well as 
the criteria for establishing a well-grounded claim under the 
law in effect at that time.

The veteran has argued that the April 1998 Board decision did 
not include any discussion of a January 1997 letter from a VA 
physician indicating that the veteran had questionable 
peripheral neuropathy and acne.  However, the April 1998 
Board decision does provide a discussion as to whether the 
veteran had submitted medical documentation substantiating a 
diagnosis of acute or subacute peripheral neuropathy or 
chloracne.  

The veteran has also argued that the medical evidence of 
record at the time of the April 1998 Board decision was based 
on unsound medical judgment to the extent that it did not 
support his claim and was supportive of his claim.  This is, 
in essence, a disagreement as to how the facts were weighed 
or evaluated in that it is an argument that evidence was of 
record that should have received lesser weight because it was 
based on unsound medical judgment and other evidence that, in 
the veteran's opinion, supported his claim should have been 
given greater weight.  38 C.F.R. § 20.1403(d)(3).  The 
Board's decision did discuss medical evidence indicating 
neuropathy symptoms and there was no competent medical 
evidence of record at the time of the April 1998 Board 
decision reflecting a diagnosis of acute or subacute 
peripheral neuropathy or chloracne.  Accordingly, the April 
1998 denial of service connection for acute or subacute 
peripheral neuropathy and chloracne as secondary to Agent 
Orange exposure was a reasonable exercise of adjudicatory 
judgment and did not involve CUE.

The veteran has also submitted medical evidence dated 
subsequent to the April 1998 Board decision in support of his 
argument that acute or subacute peripheral neuropathy and 
chloracne existed at the time of the April 1998 Board 
decision.  A determination of whether there was CUE in a 
Board decision must be made on the basis of evidence that was 
of record at the time the decision was made because in order 
for CUE to have existed either the correct facts as they were 
known at the time were not before the Board, or the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  In the instant case, the 
evidence then of record showed that the veteran had some 
neuropathy-type symptoms that were questionable, but there 
was no objective competent medical evidence that the veteran 
then had a diagnosis for acute or subacute peripheral 
neuropathy or chloracne.  Therefore, in the absence of any 
evidence of currently diagnosed disabilities, there was no 
reasonable probability that a valid claim had been presented.

Based on a review of the record, the Board finds that the 
April 23, 1998, Board decision correctly applied the 
pertinent laws and regulations and was well supported by the 
facts existent at that time.  Consequently, the April 23, 
1998, Board decision is not clearly and unmistakably 
erroneous for the foregoing reasons.  It is not subject to 
revision or reversal.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403.


ORDER

The motion for revision of the April 23, 1998, Board decision 
on the grounds of CUE is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

